—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered April 14, 1998, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years to life, 7 years and 5 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings. The credible evidence clearly established defendant’s homicidal intent and disproved his justification defense.
The court appropriately exercised its discretion in denying defendant’s last-minute request, after the prosecution had finished its case, for a continuance to attempt to produce a potential witness. Defendant failed to show that he could be produced within a reasonable time (see, Matter of Anthony M., 63 NY2d 270, 283-284; People v Covington, 233 AD2d 169, lv denied 89 NY2d 941). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Marlow, JJ.